Luke, J.
Grover Jordan filed with the ordinary of Haralson county a petition for letters of administration with will annexed upon the estate of J. M. Jordan, alleging that the said J. M. Jordan died testate, and that the petitioner is next of kin to the deceased, etc. A. B. Cole and M. J. Head filed a caveat on the following grounds: (1) -That “objectors own five shares of the estate, and are entitled to one half of said estate, there being only ten shares, and that the applicant, Grover Jordan, owns only one share thereof. (2) That said Jordan is not otherwise qualified; that he has been in possession of the estate for several years, and *303is debtor to said estate, in a large amount for rent. (3) That, being the owner of the said five shares, they are entitled to the administration on said estate.”
The court sustained a motion to strike the caveat, on the ground that it was not sufficient, and the caveators excepted. The court did not err in striking the caveat because of its legal insufficiency.

Judgment affirmed.


Wade, G. J., and George, J., concur.